19 Ill. App.2d 301 (1958)
153 N.E.2d 481
George Kelrick, Doing Business as National Jewelry Co., Plaintiff-Appellee,
v.
Hannah L. Koplin, Harry Koplin, and Glencoe National Bank, Defendants, Hannah L. Koplin and Harry Koplin, Defendants-Appellants.
Gen. No. 47,552.
Illinois Appellate Court  First District, Second Division.
October 14, 1958.
Released for publication November 13, 1958.
Brown, Dashow & Langeluttig (Albert Langeluttig, Jack Joseph, of counsel) for defendants-appellants.
Marovitz, Powell & Pizer and L. Louis Karton, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE LEWE.
Injunction dissolved.
Not to be published in full.